DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/19/2022 has been entered. Claims 1, and 6-7 are currently amended.  Claims 4-5 are cancelled.  Claims 1-3 and 6-10 are pending with claims 9-10 withdrawn from consideration.  Claims 1-3 and 6-8 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 1/19/2022, with respect to claim objection on claim 7 has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, see page 4, filed on 1/19/2022, with respect to 112(b) rejection on claims 6-7 has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 4-6, filed on 1/19/2022, with respect to 103 rejection over prior art Weng has been fully considered but is not persuasive.
Applicant made argument that Weng provides no suggestion as to any phase shape (e.g. a lamellar structure).
However, Weng teaches that the steel has nano-layer sheet-like ferrite and austenite structures [p.5]; and Fig. 4 shows the lamella structure in a form of lath.
Applicant made argument that Weng does not recognize, and therefore does not suggest, that adjusting lamellar spacing has an effect on strength.
However, Weng teaches the austenite thickness is 50-250 nm [p.2 and Table 3], or 0.05-0.25 µm, overlapping the claimed 0.2 µm or less.  The examiner submits that the austenite grain separates the ferrite grain, and serve as inter-lamellar spacing.  Thus, the austenite thickness is the claimed inter-lamella spacing.  The strength recited by the applicant would have naturally flowed since Weng’s steel has the same lamellar spacing.  The current claim is a product claim, not a method claim of adjusting lamellar spacing to influence steel strength.
Applicant made argument that the claimed microstructure does not inherently flow from the teachings of Weng because the process conditions of Weng is significantly different than the process disclosed in the present application.  Specifically, in the present application, after reheating a steel having a controlled alloy composition to 600 to 700 °C, hot rolling is performed at a reduction ratio of 80% or more in the temperature range. In contrast, Weng refers to hot rolling by heating in the temperature range of 1100 to 1250°C.
However, the temperature range of 1100-1250°C is for the initial forging of steel blank in step 2 of Weng [p.6].  One of ordinary skill would expect the structure and properties of a steel is determined by the final stages.  Weng teaches the process comprising a step 3 of reverse phase transformation annealing treatment at 625-675 °C to obtain the two-phase structure of metastable austenite and ferrite [p.6 Step 3], corresponding to the reheating step in current invention.  Weng teaches a following thermal deformation step 4 of hot rolling at 650 °C with 70% deformation [p.6 Scheme A], corresponding the hot rolling step in current invention.  The examiner submits that the 70% deformation is merely close to the reduction of preferably 80% or more in the current invention, since the percent area reduction is related to the inter-lamellar spacing as disclosed by the applicant [0037 spec.]; and Weng’s inter-lamellar spacing of 0.05-0.25 µm overlaps the claimed 0.2 µm or less.
Applicant’s argument about the 103 rejection over prior art Takano is persuasive.  Specifically, Takano does not teach the claimed lamellar structure and inter-lamellar spacing in previous claims 4 and 5, now incorporated into claim 1.  The 103 rejection over Takano is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al (CN103060678A), hereinafter “Weng”, an English machine translation is referenced herein.
Regarding claim 1, Weng teaches a steel suitable for wire rod [p.1].  The steel comprises a chemical composition overlapping the current claim: 

Element
Claim 1
Weng [p.3]
C
0.05-0.20
0.03-0.39
Si
0.2 or less
0-2.0
Mn
5.0-6.0
2.0-9.0
P
0.020 or less
0.02 or less
S
0.020 or less
0.02 or less
Al
0.010-0.050
0-2.0
N
0.010-0.020
0.002-0.25
Fe & impurities
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
Weng teaches that the steel is a nano-austenite and ferrite dual-phase steel [abstract], meeting the claimed microstructure composed of two phases of austenite and ferrite.
Weng does not expressively teach the claimed area fraction of austenite being 15-25%.  However, this limitation is expected to be present or would have naturally flowed as explained below.
Applicant teaches that “The area fraction of austenite may be controlled through a combined control of a reheating temperature and a rolling temperature of a steel material, in addition to an alloy composition” [0029 spec.].  Applicant teaches the manufacturing process comprises reheating at 600-700 °C and hot rolling at 600-700 °C [claim 9].
Weng teaches overlapping composition as stated above.
Weng teaches the process comprising a thermal deformation step 3 of reverse phase transformation annealing treatment at 625-675 °C to obtain the two-phase structure of metastable austenite and ferrite [p.6 Step 3], corresponding to the reheating step in current invention.  Weng teaches a following thermal deformation step 4 of hot rolling at 650 °C with 70% deformation [p.6 Scheme A], corresponding the hot rolling step in current invention.  The examiner submits that the 70% deformation is merely close to the reduction of preferably 80% or more in the current invention, since the percent area reduction is related to the inter-lamellar spacing as disclosed by the applicant [0037 spec.]; and Weng’s inter-lamellar spacing of 0.05-0.25 µm overlaps the claimed 0.2 µm or less.
The examiner’s position is further bolstered by Weng’s steel having tensile strength of 800-1500 MPa and elongation of 20-50% [p.5], overlapping the tensile strength of 1200-1400 MPa and elongation of 30% or more in the instant case, which is a direct effect of meeting the claimed austenite amount as disclosed by applicants [0029 spec.].  In addition, Weng’s Fig. 4 shows the austenite lamella which appears to be in an amount overlapping the claimed 15-25%.
Since Weng teaches overlapping composition, similar process, and overlapping physical properties as stated above, an overlapping area fraction of austenite is expected to be present or would have naturally flowed from Weng’s teaching.
Weng teaches that the steel has nano-layer sheet-like ferrite and austenite structures [p.5]; and Fig. 4 shows the lamella structure in a form of lath.
Weng teaches the austenite thickness is 50-250 nm [p.2 and Table 3], or 0.05-0.25 µm, overlapping the claimed 0.2 µm or less, excluding 0 µm.  The examiner submits that the austenite grain separates the ferrite grain, and serve as inter-lamellar spacing.  Thus, the austenite thickness is the claimed inter-lamella spacing.

Regarding claim 2, the claimed Relational Expression 1 merely further limits the concentration of Mn and Si. However, the Weng composition still overlaps such that prima facie obviousness still exists. Based on the Weng’s Si=0 to 2.0 and Mn=2.0 to 9.0, the examiner calculates Weng’s ratio of [Mn]/[Si] being 1 to infinity, overlapping the claimed [Mn]/[Si]≥25.

Regarding claim 3, the claimed Relational Expression 2 merely further limits the concentration of Al and N. However, the Weng composition still overlaps such that prima facie obviousness still exists.  Based on the Weng’s Al=0 to 2.0 and N=0.002 to 0.25, the examiner calculates Weng’s ratio of [Al]/[N] being 0 to 1000, overlapping the claimed 1≤[Al]/[N]≤4.

Regarding claim 6, Weng teaches the dislocation density of the steel is 1014 - 1015 m-2 [p.2], overlapping the claimed 1015 m-2 or more.

Regarding claim 7, Weng does not teach the claimed AlN (aluminum nitride) and its maximum circle equivalent diameter.  However, this limitation is expected to be present or would have naturally flowed from Weng’s teaching as explained below.
Applicant teaches that the maximum circular equivalent diameter is 30 nm or less by lowering the reheating temperature of the steel material [0032 spec.]; and the reheating temperature is 600-700 °C [0036 spec.].
Weng teaches the process comprising a step 3 of reverse phase transformation annealing treatment at 625-675 °C to obtain the two-phase structure of metastable austenite and ferrite [p.6 Step 3], corresponding to the reheating step in current invention.
Since Weng teaches the same reheating temperature, the claimed AlN (aluminum nitride) and its maximum circle equivalent diameter is expected to be present or would have naturally flowed from Weng’s teaching.

Regarding claim 8, Weng teaches that the steel has tensile strength of 800-1500 MPa and elongation of 20-50% [p.5], overlapping the claimed tensile strength of 1200-1400 MPa and elongation of 30% or more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762